Citation Nr: 1144635	
Decision Date: 12/07/11    Archive Date: 12/14/11

DOCKET NO.  09-35 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic stress disorder (PTSD), currently evaluated as 30 percent disabling.

2.  Whether the termination of entitlement to a total rating based on unemployability due to the severity of service-connected disabilities (TDIU) was proper.


REPRESENTATION

Appellant represented by:	Allen Gumpenberger, Agent


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from July 1966 to July 1969.  His medals and badges include the Purple Heart Medal.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the VARO in Hartford, Connecticut.  


FINDINGS OF FACT

1.  Manifestations of the Veteran's PTSD include anxiety, irritability, and only fair insight and judgment.  

2.  The Veteran's PTSD has reasonably been manifested by occupational and social impairment with deficiencies in most areas.  

3.  The Veteran remains unable to be employed because of the severity of his service-connected disabilities.  


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation of 50 percent, but not more, for the Veteran's PTSD are reasonably met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2011).  

2.  The criteria for restoration/continuance of a TDIU are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.343, 4.16 (2011).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002 & Supp. 2010)) includes enhanced duties on the part of VA to notify and assist claimants in pursuing benefits.  Regulations implemented at VCAA are codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  

With regard to the claim for an increased evaluation for PTSD, the Board notes that a 50 percent disability rating is assigned herein.  A claimant seeking a higher disability rating will be presumed to be seeking the maximum benefit allowed by the law and regulation, and it follows that such a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993) (stating that a claimant may limit his or her claim or appeal for the issue of entitlement to a particular disability that is the less than the maximum allowed by law for a specific service connection claim, but, where there is no clearly expressed intent to limit the appeal, VA is required to consider entitlement to all available ratings for that condition).  

The Board notes that there has been compliance with the VCAA during the course of the appeal.  The appeal has been in appellate status for several years.  He was provided with a VCAA notice letter in May 2007, shortly after filing his claim.  Additional information was provided when he was granted the TDIU, and when there was a proposal to sever the TDIU.  The record reveals that the Veteran was accorded a hearing by a decision review officer at the Hartford RO in February 2010.  A transcript of the hearing proceeding is of record and has been reviewed.  He has also been accorded examinations by VA on various occasions over the past several years, to include a comprehensive examination in September 2010.  Additionally, current medical records and Social Security Administration records have been obtained and associated with the claims file.  The Board finds that all development has been accomplished, and, therefore, appellate review may proceed at this time.  No further assistance or notice to the Veteran is required to fulfill VA's duties to notify and assist him in developing his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), affd. 281 F.3d 1384 (Fed. Cir. 2002); see also Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

Pertinent Law and Regulations with Regard to an Increased Rating for PTSD

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

After careful consideration of all the evidence, any reasonable doubt remaining is to be resolved in favor of the Veteran.  38 C.F.R. §§ 3.102, 4.3.  

Separate diagnostic codes identify the various disabilities.  In order to evaluate the level of disability and changes in condition, it is necessary to consider the complete medical history of the Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

If the disability has undergone different and distinct levels of severity throughout the entire time period that the increased rating claim is pending, staged ratings will be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119, (1999).  

The criteria for rating the Veteran's disability are set forth in VA's General Rating Formula for Evaluating Psychiatric Disorders.  See 38 C.F.R. § 4.130.  

Pursuant to the General Rating Formula, a 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  Depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (with regard to names, directions, recent events).  

The next higher rating of 50 percent is assigned where the psychiatric disability results in occupational and social impairment with reduced reliability and productivity due to such symptoms as:  Flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment in short- and long-term memory (for example, retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

The next higher rating of 70 percent is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood due to such symptoms as:  Suicidal ideation, obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and an inability to establish and maintain effective work relationships.

The maximum schedular rating of 100 percent is for assignment where there is total occupational and social impairment, due to such symptoms as:  Gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130.  

Psychiatric examinations often include assignment of a Global Assessment of Functioning (GAF) score.  According to the 4th Edition of the American Psychiatric Associations Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  There is no question that the GAF score and interpretations of that score are important considerations in rating a psychiatric disability.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of the condition, is not dispositive of the evaluation at issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating to be assigned.  38 C.F.R. § 4.126(a).  

Scores between 51 and 60 are indicative of moderate symptoms (that is, flattened affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational or school functioning (e.g., few friends, conflicts with peers or co-workers).  

A score of 61 to 70 indicates some mild symptoms with some difficulty of social, occupational, or school functioning, but generally functioning well, with some meaningful interpersonal relationships.  

Factual Background and Analysis

In weighing the Veteran's testimony, lay statements of record, and medical treatment records, to include reports of VA and private examinations of the Veteran, the Board concludes that the evidence supports the assignment of a 50 percent disability evaluation for the entire appeal period, but not more.  The disability has not significantly changed during the appeal period, and, therefore an evaluation of 50 percent is for assignment since April 12, 2007, the date of receipt of the Veteran's claim for increased disability benefits.  

In weighing the evidence as it pertains to the Veteran's psychiatric status since 2007, the Board notes that, although it has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail all the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence, and on what this evidence shows, or fails to show, on the claim.  The Veteran should not assume that the Board has overlooked pieces of evidence that are explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board discuss its reasons for rejecting evidence favorable to the Veteran).  

The pertinent evidence of record includes the reports of psychiatric examinations accorded the Veteran by VA in May 2007 and December 2008.  The claims file was not available for review, but it was noted reports of the Veteran's previous Compensation & Pension examination reports were available.  The Veteran was not currently receiving any mental health treatment.  In December, a reference was made to the two previous examinations in January 2003 and July 2007 and it was stated that the symptoms described on each occasion were similar.  More recently, symptoms included intrusive thoughts and significant distress on exposure to reminders and memories of Vietnam.  Anger and reactivity to reminders were also noted, including efforts to suppress and control thoughts of his trauma, avoidance of specific reminders, and feelings of detachment to others.  Hypervigilance, intermittent sleep difficulty, an increase in concentration, and memory problems were also noted.  The Veteran did work for 25 years for Pratt & Whitney prior to his wife's death and then worked at various positions with limited success until April 2007, when he left a position as an inspector as he was found by his employer to be "unable to learn and retain information as quickly as needed."  It was indicated that the Veteran was given a diagnosis of PTSD and alcohol abuse and was given a GAF score of 61.  The Veteran described little change in his overall symptoms since the 2007 examination.  He was described as appearing extremely anxious about appearing before VA again.  Current symptoms included intrusive thoughts, avoidance, detachment from others, some sleep difficulty, anxiety, and irritability.  The Veteran was currently living with a girl friend and he described a close relationship with her and her family members.  He had been married three times previously and he described a good relationship with his children.  He referred to frequent times spent with his girl friend's large family and acknowledged going to various functions.  However, he described considerable stress related to involvement in these activities.  He also referred to stress in helping his mother deal with her finances.  He stated he had two close friends and he socialized with other acquaintances in town and spoke with friends on the phone on occasion.  He spent some of his spare time on the computer sending e-mails and in his hobby of photography.  He also worked on various projects around the home.  He reported no difficulties with activities of daily living.  He had not worked since April 2007 and he described considerable stress related to his lost job.  He stated he had not looked forward since then.  He was not taking any prescribed psychiatric medication.  

On mental status examination affect was generally constricted and mildly irritable.  He referred to some concentration difficulties.  Insight and judgment were good.  The Axis I diagnosis was PTSD.  The Axis II diagnosis was deferred.  He was given a GAF score of 60.  The examiner opined that it was impossible to conclude that the service-connected PTSD was responsible for the Veteran's current employment and future unemployability.  

Additional pertinent evidence includes the report of a PTSD examination accorded the Veteran by VA in September 2010.  At this time, the claims file and electronic medical records were reviewed.  It was noted that GAF scores of 65, 61, and 60 were assigned at the times of examinations in January 2003, July 2007, and September 2008.  The Veteran again indicated he was not taking any medications and was not attending any therapy sessions.  Currently, he was in a relationship with a woman he had known for six years.  They avoided conflicts and he described the relationship as relatively good.  However, it was noted they had been to counseling for marital issues.  The Veteran reported good relationships with siblings.  He stated that recently he had not been able to get a job.  He had been to the vocational rehabilitation program at VA without success in obtaining a job.  The Veteran stated he was not interested in treatment because he felt very uncomfortable in places like VA.  He also avoided group meetings and did not feel these were helpful because he had tried them in the 70's and they were not successful.

On examination it was noted he arrived about 20 minutes late for the appointment.  He stated he had thought about not attending.  He described himself as feeling extremely anxious.  Mood was not depressed, but affect was of full range.  He was anxious and sad when describing certain events.  He appeared mildly irritable, but not aggressive or threatening.  He did not have homicidal or suicidal ideation.  Thought processes were organized and relevant.  Thought content was devoid of delusions.  He repeated a low stress tolerance.  He denied overt symptoms and psychosis.  Cognitive functioning appeared stable.  He displayed insight into his illness and his judgment was described as fair.  

He was given an Axis I diagnosis of moderately severe PTSD.  The Axis II diagnosis was deferred.  He was given a GAF score of 56.  The examiner commented that the Veteran met the diagnostic criteria for PTSD characterized by nightmares, flashbacks, and intrusive thoughts.  The Veteran's functioning was described as impaired with regard to his ability to maintain work.  Concentration was significantly affected and has prevented him from learning new material.  It was noted, however, that in his role as a partner and husband, he seemed to have been able to manage satisfactorily.  He had a good relationship with his siblings and his daughter.  He was also able to function relatively adequately with his hobbies.  The examiner noted the Veteran would benefit from receiving treatment for insomnia and mood issues with medication, but noted the Veteran was against receiving any treatment for his symptoms and was "intransigent" with regard to further treatment.  

The record reflects that the Veteran was also accorded psychological testing in September 2010.  A comprehensive report was made by the examining psychologist and she stated that his symptoms of PTSD remained acute as due to his symptoms of depression.  There was concern for the existence of dissociative symptoms given his inability to recall why certain things had changed or went missing over many years of his life.  She believed it was remarkable the Veteran had lived such a productive life and managed in society for so long not only because of his combat experiences, but also because of the circumstances in which he grew up.  She described the Veteran as a cognitively intact, insightful, well-spoken individual with many strengths "who cannot access these strengths on a consistent and reliable basis because he is sick and suffers from a significant mental and psychological illness."  She believed that he was likely to crack under pressure and she stated he did not process or experience anger like someone in the general healthy population.  She believed that the Veteran's symptoms and overall state of mental health did not "afford him the ability to maintain employability."  She recommended that the Veteran undergo treatment given the severity of his psychological issues and state.  

Based on a longitudinal review of the evidence of record, the Board finds, particularly with resolution of all reasonable doubt in the Veteran's favor, that a 50 percent disability rating is warranted for the Veteran's PTSD for the entire appeal period.  VA examinations over the past several years have referred to essentially the same symptomatology, to include depression, anxiety, flashbacks, irritability, and anger.  A 50 percent rating acknowledges there is significant functional impairment, but the Board finds there is no indication of severe impairment over the appeal period so as to warrant an even higher rating.  The Veteran has been assigned a GAF score set between 56 and the mid sixties, and these are essentially indicative of appreciable, but not severe, impairment.  The findings on the various examinations do not show deficiencies in judgment, family relations, or mood, so as to warrant the assignment of the next higher rating of 70 percent.  There is no showing that the Veteran has been experiencing panic attacks, neglecting his personal appearance and hygiene, exhibiting spatial disorientation, showing speech concerns, or exhibiting obsessional rituals which interfere with routine activities, all symptoms indicative of the 70 percent rating.  Reference has been made to irritability, difficulty sleeping, nightmares, and depression over the years, but it does not appear the Veteran has been receiving any counseling or therapy for his PTSD in the past few years and although strongly recommended, the fact remains that he has not been taking any psychotropic medications to help with control of his symptoms.  This is not to diminish the impact of his symptoms, but the Board finds it interesting that despite his symptom picture, the veteran has been able to function.  He apparently is able to interact with others, including family members and even some friends, and he appears to be in a stable relationship of several years with his girl friend.  

In sum, the Board finds that a 50 percent disability evaluation, but not more, is warranted for the Veteran's PTSD during the entire appeal period.  The evidence of record does not show that his symptoms, either alone or collectively, have resulted in occupational and social impairment with reduced reliability and productivity so as to warrant the assignment of the next higher rating of 70 percent.  

Referral for extraschedular consideration is not appropriate, because the schedular criteria are explicitly based on social and industrial impairment resulting from symptoms which, if not listed, are comparable to the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (1992).  Therefore, the rating criteria are adequate, and extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008).

TDIU

A review of the record reveals that the RO terminated the Veteran's TDIU effective as of June 30, 2009.  At the time of an April 2009 rating action, the RO assigned the following evaluations to the Veteran's various service-connected disabilities:  PTSD, rated as 30 percent disabling; residuals of a shell fragment wound to the right forearm, rated as 30 percent disabling; residuals of a gunshot wound to the right foot and ankle, rated as 20 percent; residuals of a shell fragment wound to the right upper chest, rated as 20 percent disabling; scarring of the right forearm, rated as 10 percent disabling; scarring of the interior chest wall, rated as 10 percent disabling; and scarring of the right foot and ankle, rated as 10 percent rating.  A combined disability evaluation of 80 percent had been in effect since October 22, 2002.  The TDIU was granted effective April 12, 2007, and was in effect since until its termination starting June 30, 2009.  

The provisions of 38 C.F.R. § 4.16(a) direct, in pertinent part, that:  Total disability ratings for compensation may be assigned, when the schedular rating is less than total, or the disabled person is, in the judgment of the rating agency, unable to secure and follow a substantially gainful occupation as a result of service-connected disability:  Provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. . .it is provided further that the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the percentage is referred to in this paragraph for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the Veteran unemployable.  

The provisions of 38 C.F.R. § 3.343(c) provide, in pertinent part, that:  in reducing a rating of 100 percent service-connected disability based on TDIU, the provisions of 38 C.F.R. § 3.105(e) are for application, but caution must be exercised on such a determination that actual employability is established by clear and convincing evidence.  When in such a case the Veteran is undergoing vocational rehabilitation, education or training, the rating will not be reduced by reason thereof unless there is received evidence of marked improvement or recovery in physical or mental conditions or of employment progress, income earned, and prospects of economic rehabilitation, which demonstrates affirmatively the Veteran's capacity to pursue the vocation or occupation for which the training is intended to qualify him or her, or unless the physical or mental demands of the course are obviously incompatible with total disability.  

As noted above, this regulation says that TDIU will not be discontinued unless there is improvement in physical or mental condition and where the Veteran has attained improvement of the ordinary conditions of life.  In this case, the record shows the Veteran's underlying psychiatric disability has not changed during the appeal period.  The Board notes that the disability rating for the PTSD is now 50 percent. With consideration of all his service connected disabilities, the Veteran meets the criteria set forth at 38 C.F.R. § 4.16 set forth above.  

Supporting the determination that the Veteran is unemployable is the fact that VA examiners have essentially agreed that he is not employable due to the severity of his service-connected disabilities.  The VA physician who examined the Veteran in September 2010 had access to the entire claims file and opined that the Veteran's functioning was impaired with regard to his ability to maintain work.  Notation was made that the Veteran's concentration was so significantly impacted that he was prevented from learning new material and this would be needed in helping him maintain employment.  Also, following a lengthy psychological evaluation of the Veteran in September 2010, a clinical psychologist opined that the Veteran's symptoms and overall state of mental health "do not afford him the ability to maintain employability."  The Board therefore concludes that the TDIU should be restored.  The combined disability evaluation is now in excess of 70 percent and the Veteran meets the percentage requirements set forth at 38 C.F.R. § 4.16(a).


ORDER

A 50 percent disability rating, but not more, for the Veteran's PTSD is granted.

TDIU is restored effective June 30, 2009, subject to the law and regulations governing the award of monetary benefits.  


____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


